United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 December 12, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-20149
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

SHANNON TERRELL FISHER,

                                      Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 4:04-CR-10-ALL
                        --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Shannon Terrell Fisher

in his direct criminal appeal has moved for leave to withdraw and

has filed a brief as required by Anders v. California, 386 U.S.
738 (1967).    Fisher has not responded to counsel’s motion.

     Our independent review of the brief filed by counsel and of

the record discloses no nonfrivolous issue for appeal.        Counsel’s

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.